Exhibit 10.62

2006 and 2007 Board of Directors Compensation

 

Compensation Component

   Amount  

Board Retainer

   $ 110,000   

Audit Committee Chair Retainer

   $ 65,000   

Audit Committee Member Retainer

   $ 45,000   

Compensation Committee Chair Retainer

   $ 45,000   

Compensation Committee Member Retainer

   $ 40,000   

Investment Committee Chair Retainer

   $ 45,000   

Investment Committee Member Retainer

   $ 40,000   

Additional Committee Chair Retainer*

   $ 15,000   

Additional Committee Member Retainer*

   $ 10,000   

Chairman of the Board

   $ 200,000   

 

* Excludes Executive Committee.